Case 0:20-cv-61297-RKA Document 67-3 Entered on FLSD Docket 02/26/2021 Page 1 of 12




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                           Case No. 0:20-cv-61297-RKA
   PAMELA TITUS,
   JOSEPH AMODIO,
   WILLIAM VILCINA,
   JACQUELINE FONTANEZ,
   PAUL JONES,
   BYRON HALL,
   and DAMIEN DAY,

          Plaintiffs,

   v.

   RESURGENT CAPITAL SERVICES L.P.,
   LVNV FUNDING, LLC, MERRICK BANK
   CORPORATION, PINNACLE CREDIT
   SERVICES, LLC, and PYOD, LLC,

         Defendants.
   _______________________________________/

                                            NOTICE OF DEPOSITION

          Pursuant to Fed.R.Civ.P. 30(b)(6), the above-captioned Plaintiffs will take the deposition

   by way of oral examination of the person and/or persons that PYOD, LLC (“Defendant”)

   designates as the person and/or persons most knowledgeable and prepared to testify on behalf of

   Defendant on the following topics (the “Deposition Topics”): [1] the facts and circumstances

   surrounding each allegation in the Third Consolidated Complaint and Defendant’s record response

   and/or answer thereto; [2] Defendant’s consumer collection agency license and/or registration with

   the Florida Department of State; [3] the documents and information Defendant maintains in

   accordance with Rule 69V-180.080, Florida Administrative Code; [4] the proofs of claim filed in

   Plaintiffs’ bankruptcy cases; [5] the documents and information reviewed by Defendant to prepare

   the proofs of claim filed in Plaintiffs’ bankruptcy cases; [6] Defendant’s policies and procedures


                                                                                                                   PAGE | 1 of 3
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 67-3 Entered on FLSD Docket 02/26/2021 Page 2 of 12




   regarding the submission of proofs of claim; [7] Defendant’s policies and procedures that

   Defendant maintains to prevent filing proofs of claim that falsely represent the amount sought

   therein as not including interest or other charges; and [8] the information and documentation

   Defendant relies upon to determine the principal portion of the debts underlying the proofs of claim

   filed in Plaintiffs’ bankruptcy cases.

          The date, time, and location of the deposition shall be as follows:

                    DATE:                         Friday, February 19, 2021

                    TIME:                         1:00 PM

                    LOCATION:                     via Zoom and/or Other Remote Means
                                                  The Law Offices of Jibrael S. Hindi, PLLC
                                                  110 S.E. 6TH Street, 17th Floor
                                                  Fort Lauderdale, Florida 33301

          This deposition will be video recorded as well as by stenographic means before a notary

   public authorized to administer oaths in the State of Florida. The deposition will continue from

   day to day until completed. The deposition is being taken for the purposes of discovery, for use at

   trial, and such other purposes as are permitted under the Federal Rules of Civil Procedure.

          DATED: January 28, 2021
                                                                  Respectfully Submitted,

                                                                   /s/ Thomas Patti                                       .
                                                                  THOMAS J. PATTI, ESQ.
                                                                  Florida Bar No.: 118377
                                                                  E-mail:    tom@jibraellaw.com
                                                                  The Law Offices of Jibrael S. Hindi
                                                                  110 SE 6th Street, Suite 1744
                                                                  Fort Lauderdale, Florida 33301
                                                                  Phone:     954-907-1136
                                                                  Fax:       855-529-9540




                                                                                                                    PAGE | 2 of 3
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 67-3 Entered on FLSD Docket 02/26/2021 Page 3 of 12




                                          CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on January 28, 2021, the foregoing was electronically

   served on counsel for Defendant, John Maress, Esq., via e-mail at jmarees@messerstrickler.com.

                                                                  /s/ Thomas Patti                                       .
                                                                 THOMAS J. PATTI, ESQ.
                                                                 Florida Bar No.: 118377




                                                                                                                   PAGE | 3 of 3
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 67-3 Entered on FLSD Docket 02/26/2021 Page 4 of 12




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                           Case No. 0:20-cv-61297-RKA
   PAMELA TITUS,
   JOSEPH AMODIO,
   WILLIAM VILCINA,
   JACQUELINE FONTANEZ,
   PAUL JONES,
   BYRON HALL,
   and DAMIEN DAY,

          Plaintiffs,

   v.

   RESURGENT CAPITAL SERVICES L.P.,
   LVNV FUNDING, LLC, MERRICK BANK
   CORPORATION, PINNACLE CREDIT
   SERVICES, LLC, and PYOD, LLC,

         Defendants.
   _______________________________________/

                                            NOTICE OF DEPOSITION

          Pursuant to Fed.R.Civ.P. 30(b)(6), the above-captioned Plaintiffs will take the deposition

   by way of oral examination of the person and/or persons that Resurgent Capital Services, L.P.

   (“Defendant”) designates as the person and/or persons most knowledgeable and prepared to testify

   on behalf of Defendant on the following topics (the “Deposition Topics”): [1] the facts and

   circumstances surrounding each allegation in the Third Consolidated Complaint and Defendant’s

   record response and/or answer thereto; [2] Defendant’s consumer collection agency license and/or

   registration with the Florida Department of State; [3] the documents and information Defendant

   maintains in accordance with Rule 69V-180.080, Florida Administrative Code; [4] the proofs of

   claim filed in Plaintiffs’ bankruptcy cases; [5] the documents and information reviewed by

   Defendant to prepare the proofs of claim filed in Plaintiffs’ bankruptcy cases; [6] Defendant’s


                                                                                                                   PAGE | 1 of 3
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 67-3 Entered on FLSD Docket 02/26/2021 Page 5 of 12




   policies and procedures regarding the submission of proofs of claim; [7] Defendant’s policies and

   procedures that Defendant maintains to prevent filing proofs of claim that falsely represent the

   amount sought therein as not including interest or other charges; and [8] the information and

   documentation Defendant relies upon to determine the principal portion of the debts underlying

   the proofs of claim filed in Plaintiffs’ bankruptcy cases.

          The date, time, and location of the deposition shall be as follows:

                    DATE:                         Friday, February 19, 2021

                    TIME:                         1:00 PM

                    LOCATION:                     via Zoom and/or Other Remote Means
                                                  The Law Offices of Jibrael S. Hindi, PLLC
                                                  110 S.E. 6TH Street, 17th Floor
                                                  Fort Lauderdale, Florida 33301

          This deposition will be video recorded as well as by stenographic means before a notary

   public authorized to administer oaths in the State of Florida. The deposition will continue from

   day to day until completed. The deposition is being taken for the purposes of discovery, for use at

   trial, and such other purposes as are permitted under the Federal Rules of Civil Procedure.

          DATED: January 28, 2021
                                                                  Respectfully Submitted,

                                                                   /s/ Thomas Patti                                       .
                                                                  THOMAS J. PATTI, ESQ.
                                                                  Florida Bar No.: 118377
                                                                  E-mail:    tom@jibraellaw.com
                                                                  The Law Offices of Jibrael S. Hindi
                                                                  110 SE 6th Street, Suite 1744
                                                                  Fort Lauderdale, Florida 33301
                                                                  Phone:     954-907-1136
                                                                  Fax:       855-529-9540



                                           CERTIFICATE OF SERVICE


                                                                                                                    PAGE | 2 of 3
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 67-3 Entered on FLSD Docket 02/26/2021 Page 6 of 12




          The undersigned hereby certifies that on January 28, 2021, the foregoing was electronically

   served on counsel for Defendant, John Maress, Esq., via e-mail at jmarees@messerstrickler.com.

                                                                  /s/ Thomas Patti                                       .
                                                                 THOMAS J. PATTI, ESQ.
                                                                 Florida Bar No.: 118377




                                                                                                                   PAGE | 3 of 3
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 67-3 Entered on FLSD Docket 02/26/2021 Page 7 of 12




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                           Case No. 0:20-cv-61297-RKA
   PAMELA TITUS,
   JOSEPH AMODIO,
   WILLIAM VILCINA,
   JACQUELINE FONTANEZ,
   PAUL JONES,
   BYRON HALL,
   and DAMIEN DAY,

          Plaintiffs,

   v.

   RESURGENT CAPITAL SERVICES L.P.,
   LVNV FUNDING, LLC, MERRICK BANK
   CORPORATION, PINNACLE CREDIT
   SERVICES, LLC, and PYOD, LLC,

         Defendants.
   _______________________________________/

                                            NOTICE OF DEPOSITION

          Pursuant to Fed.R.Civ.P. 30(b)(6), the above-captioned Plaintiffs will take the deposition

   by way of oral examination of the person and/or persons that LVNV Funding, LLC (“Defendant”)

   designates as the person and/or persons most knowledgeable and prepared to testify on behalf of

   Defendant on the following topics (the “Deposition Topics”): [1] the facts and circumstances

   surrounding each allegation in the Third Consolidated Complaint and Defendant’s record response

   and/or answer thereto; [2] Defendant’s consumer collection agency license and/or registration with

   the Florida Department of State; [3] the documents and information Defendant maintains in

   accordance with Rule 69V-180.080, Florida Administrative Code; [4] the proofs of claim filed in

   Plaintiffs’ bankruptcy cases; [5] the documents and information reviewed by Defendant to prepare

   the proofs of claim filed in Plaintiffs’ bankruptcy cases; [6] Defendant’s policies and procedures


                                                                                                                   PAGE | 1 of 3
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 67-3 Entered on FLSD Docket 02/26/2021 Page 8 of 12




   regarding the submission of proofs of claim; [7] Defendant’s policies and procedures that

   Defendant maintains to prevent filing proofs of claim that falsely represent the amount sought

   therein as not including interest or other charges; and [8] the information and documentation

   Defendant relies upon to determine the principal portion of the debts underlying the proofs of claim

   filed in Plaintiffs’ bankruptcy cases.

          The date, time, and location of the deposition shall be as follows:

                    DATE:                         Friday, February 19, 2021

                    TIME:                         1:00 PM

                    LOCATION:                     via Zoom and/or Other Remote Means
                                                  The Law Offices of Jibrael S. Hindi, PLLC
                                                  110 S.E. 6TH Street, 17th Floor
                                                  Fort Lauderdale, Florida 33301

          This deposition will be video recorded as well as by stenographic means before a notary

   public authorized to administer oaths in the State of Florida. The deposition will continue from

   day to day until completed. The deposition is being taken for the purposes of discovery, for use at

   trial, and such other purposes as are permitted under the Federal Rules of Civil Procedure.

          DATED: January 28, 2021
                                                                  Respectfully Submitted,

                                                                   /s/ Thomas Patti                                       .
                                                                  THOMAS J. PATTI, ESQ.
                                                                  Florida Bar No.: 118377
                                                                  E-mail:    tom@jibraellaw.com
                                                                  The Law Offices of Jibrael S. Hindi
                                                                  110 SE 6th Street, Suite 1744
                                                                  Fort Lauderdale, Florida 33301
                                                                  Phone:     954-907-1136
                                                                  Fax:       855-529-9540



                                           CERTIFICATE OF SERVICE


                                                                                                                    PAGE | 2 of 3
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 67-3 Entered on FLSD Docket 02/26/2021 Page 9 of 12




          The undersigned hereby certifies that on January 28, 2021, the foregoing was electronically

   served on counsel for Defendant, John Maress, Esq., via e-mail at jmarees@messerstrickler.com.

                                                                  /s/ Thomas Patti                                       .
                                                                 THOMAS J. PATTI, ESQ.
                                                                 Florida Bar No.: 118377




                                                                                                                   PAGE | 3 of 3
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 67-3 Entered on FLSD Docket 02/26/2021 Page 10 of 12




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                            Case No. 0:20-cv-61297-RKA
    PAMELA TITUS,
    JOSEPH AMODIO,
    WILLIAM VILCINA,
    JACQUELINE FONTANEZ,
    PAUL JONES,
    BYRON HALL,
    and DAMIEN DAY,

           Plaintiffs,

    v.

    RESURGENT CAPITAL SERVICES L.P.,
    LVNV FUNDING, LLC, MERRICK BANK
    CORPORATION, PINNACLE CREDIT
    SERVICES, LLC, and PYOD, LLC,

          Defendants.
    _______________________________________/

                                             NOTICE OF DEPOSITION

           Pursuant to Fed.R.Civ.P. 30(b)(6), the above-captioned Plaintiffs will take the deposition

    by way of oral examination of the person and/or persons that Pinnacle Credit Services, LLC

    (“Defendant”) designates as the person and/or persons most knowledgeable and prepared to testify

    on behalf of Defendant on the following topics (the “Deposition Topics”): [1] the facts and

    circumstances surrounding each allegation in the Third Consolidated Complaint and Defendant’s

    record response and/or answer thereto; [2] Defendant’s consumer collection agency license and/or

    registration with the Florida Department of State; [3] the documents and information Defendant

    maintains in accordance with Rule 69V-180.080, Florida Administrative Code; [4] the proofs of

    claim filed in Plaintiffs’ bankruptcy cases; [5] the documents and information reviewed by

    Defendant to prepare the proofs of claim filed in Plaintiffs’ bankruptcy cases; [6] Defendant’s


                                                                                                                    PAGE | 1 of 3
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 67-3 Entered on FLSD Docket 02/26/2021 Page 11 of 12




    policies and procedures regarding the submission of proofs of claim; [7] Defendant’s policies and

    procedures that Defendant maintains to prevent filing proofs of claim that falsely represent the

    amount sought therein as not including interest or other charges; and [8] the information and

    documentation Defendant relies upon to determine the principal portion of the debts underlying

    the proofs of claim filed in Plaintiffs’ bankruptcy cases.

           The date, time, and location of the deposition shall be as follows:

                     DATE:                         Friday, February 19, 2021

                     TIME:                         1:00 PM

                     LOCATION:                     via Zoom and/or Other Remote Means
                                                   The Law Offices of Jibrael S. Hindi, PLLC
                                                   110 S.E. 6TH Street, 17th Floor
                                                   Fort Lauderdale, Florida 33301

           This deposition will be video recorded as well as by stenographic means before a notary

    public authorized to administer oaths in the State of Florida. The deposition will continue from

    day to day until completed. The deposition is being taken for the purposes of discovery, for use at

    trial, and such other purposes as are permitted under the Federal Rules of Civil Procedure.

           DATED: January 28, 2021
                                                                   Respectfully Submitted,

                                                                    /s/ Thomas Patti                                       .
                                                                   THOMAS J. PATTI, ESQ.
                                                                   Florida Bar No.: 118377
                                                                   E-mail:    tom@jibraellaw.com
                                                                   The Law Offices of Jibrael S. Hindi
                                                                   110 SE 6th Street, Suite 1744
                                                                   Fort Lauderdale, Florida 33301
                                                                   Phone:     954-907-1136
                                                                   Fax:       855-529-9540



                                            CERTIFICATE OF SERVICE


                                                                                                                     PAGE | 2 of 3
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 67-3 Entered on FLSD Docket 02/26/2021 Page 12 of 12




           The undersigned hereby certifies that on January 28, 2021, the foregoing was electronically

    served on counsel for Defendant, John Maress, Esq., via e-mail at jmarees@messerstrickler.com.

                                                                   /s/ Thomas Patti                                       .
                                                                  THOMAS J. PATTI, ESQ.
                                                                  Florida Bar No.: 118377




                                                                                                                    PAGE | 3 of 3
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
